Title: To Thomas Jefferson from Mary Jefferson Eppes, 18 April 180[1]
From: Eppes, Mary Jefferson
To: Jefferson, Thomas



Eppington April 18th [1801]

I recieved your letter only yesterday My Dear Papa nor did I know ‘till a few days before that you were at Monticello, as we have been here for some time past which has prevented our hearing from you, the prospect of seeing you so much sooner than I expected has in some degree consoled me for not being able to join you at this time, tho’ I am afraid I shall lament more than ever the distance which seperates me from Monticello as I fear it will be an obstacle not allways to be surmounted & that I shall not have the satisfaction even of allways spending with you the short time that you will now remain there. it will not be in our power to go up before the 20th of july Mr Eppes says, & from that time My dear Papa till you return it will not be necessary to make any difference in your arrangements for us, the servants we shall carry up will be more than sufficient for ourselves & you would perhaps prefer yours being employed in some way or other. I send you the lettuce seed which Mr Bolling promis’d you last year. Adieu My dear Papa I shall be much obliged to you if you will take the trouble of keeping that small sum which is at present in Mr Jeffersons hands for the tobacco, for me as I should prefer laying it out in Washington Adieu once more my dear Papa pardon this scrawl for I have had scarcely time to write it & believe me with tenderest affection yours

M Eppes

